Teeeal, J.,
delivered the opinion of the court.
Maybin, a taxpayer of the city of Biloxi, sued out an injunction against the collection of any taxes to pay certain bonds issued by the city. The taxes are claimed to be illegal on two grounds: (1) Because at the election, when the proposition for the issuance of the bonds was voted on and carried, a proposition for the issuance of bonds for the building of a bridge across the Back Bay of Biloxi was also voted on; (2) because a tax is laid upon all property in the city to pave only for a short distance three or four streets of the city.
It appears to us that the city of Biloxi has power to levy a tax upon all the taxable property of the city to pave the streets of the city or any part of them, and we .see nothing unjust in the exercise of the power in the present instance. It seems to us reasonable that the paving of the streets in the heart of the business portion of the city with vitrified brick should be a charge upon the common treasury, though other streets are not so paved. It inures to the convenience and advantage of all citizens alike, and should be a common charge to all.
The fact that at the election at which a proposition for the *675issuance of bonds for paving the streets was voted on, a proposition for the issuance of bonds for the building of a bridge over the Back Bay of Biloxi was also voted on, does not, in our opinion, render the election void, or affect the validity of the bonds. The submission of two propositions for the issuance of bonds in both cases at one election was a matter of convenience and advantage of the electors, which does not, m our view, affect the bonds with any infirmity whatever. We can imagine no error in the proceeding, and we can presume no bad motive without adequate proof of such presumption.

Affirmed.